Citation Nr: 1640452	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected lumbar degenerative arthritis with anterolisthesis, currently rated as 10 percent disabling prior to April 18, 2013 and as 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for lumbar degenerative arthritis with anterolisthesis (lumbar disability) and assigned a 10 percent disability rating effective February 16, 2010. 

In a January 2014 rating decision, the RO increased the evaluation for the service-connected lumbar disability from 10 percent to 20 percent effective April 18, 2013.  As this increased rating does not represent a full grant of the benefit sought, the Veteran's appeal remained in appellate status for both the period before and after April 18, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the Veteran presented testimony at a Board hearing held at the Des Moines, Iowa RO which was presided over by the undersigned Veteran's Law Judge.  A transcript is of record.

In December 2014, the Board found that the issue of entitlement to a TDIU had been raised by the record per the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  Also in December 2014, the Board issued a decision denying an initial disability rating for the service-connected lumbar disability in excess of 10 percent prior to April 18, 2013 and in excess of 20 percent thereafter.  The Veteran appealed the Board's December 2014 decision to the Court and in an April 2016 Order, the Court vacated the Board's action in that regard and remanded the issue to the Board for action consistent with an April 2016 Joint Motion for Partial Remand (Joint Motion).    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record demonstrates that additional development is needed prior to readjudication of the appeal seeking a higher initial disability rating for lumbar degenerative arthritis with anterolisthesis, currently rated as 10 percent disabling prior to April 18, 2013 and as 20 percent disabling thereafter.

The April 2016 Joint Motion indicated that a clarifying medical examination or opinion was needed to adequately assess and document the Veteran's functional loss due to flare-ups of his lumbar disability, as the April 2013 VA examiner neglected to explain why direct observation of the Veteran would be the only way he could reasonably describe functional loss due to flare-ups.  The Veteran was provided with an additional VA examination in February 2015, and the examination report states that the Veteran did not report that flare-ups impact the function of his back.  The Board notes that, other than in this examination report, the Veteran has consistently described flare-ups of intense, burning pain significantly limiting his mobility and function for the following days or weeks.  The examination report additionally notes that the Veteran self-limited his motion due to pain, and that there was pain on forward flexion, extension, and right and left lateral rotation, but did not otherwise document at what degree of motion the Veteran first demonstrated objective evidence of painful motion.  

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Accordingly, on remand, the Veteran should be provided with an additional VA examination which fully documents the Veteran's pain on range of motion testing and which sufficiently addresses his described additional functional limitations during flare-ups and after extended use.

The Board previously found that the issue of entitlement to a TDIU had been raised by the record as part of the claim for a higher initial disability rating for the service-connected lumbar disability, and remanded it for further development.  The Veteran's lumbar disability is the only disability for which he has been granted service connection, and is currently evaluated as 20 percent disabling.  The Board finds these issues to be inextricably intertwined, as the aforementioned examination will include evidence pertaining to the functional impact of the Veteran's service-connected disability, including on his ability to engage in occupational tasks/activities, and the outcome of the appeal seeking a higher initial evaluation for the service-connected lumbar disability may determine whether or not the Veteran meets the schedular criteria for an award of a TDIU.  Both claims must therefore be remanded and adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the Board is remanding these matters for further development, the AOJ should take additional action to ensure that any outstanding VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from December 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with a VA clinician who has not previously examined the Veteran or provided an opinion on the present matter to determine the current severity and manifestations of his service-connected lumbar disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following:

a.  Conduct full range of motion studies for the thoracolumbar spine and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and on repeated use over a period of time.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the back during flare-ups and after repeated use should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If an estimation as to additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  State whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is caused by or related to the Veteran's service-connected lumbar disability.  

e.  Address the functional effect that the Veteran's service-connected lumbar disability has on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's occupational history and educational background, but must not consider the Veteran's age or any non-service connected disabilities. 

3.  If the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, and if the claim for extra-schedular TDIU has not already been referred to the Director of Compensation then the claim should be referred to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).

4.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, re-adjudicate the claims of entitlement to a higher initial disability rating for service-connected lumbar degenerative arthritis with anterolisthesis, currently rated as 10 percent disabling prior to April 18, 2013 and as 20 percent disabling thereafter, and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




